Exhibit 10.1

 

FOURTH AMENDED AND RESTATED AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED AGREEMENT (this “Agreement”) is made as of the
24th day of June, 2020 by and between Hudson Technologies, Inc., P.O. Box 1541,
One Blue Hill Plaza, Pearl River, New York 10965, Hudson Technologies Company,
P.O. Box 1541, One Blue Hill Plaza, Pearl River, New York 10965 and Aspen
Refrigerants, Inc., P.O. Box 1541, One Blue Hill Plaza, Pearl River, New York
10965 (hereinafter Hudson Technologies, Inc., Hudson Technologies Company and
Aspen Refrigerants, Inc. are collectively referred to herein as “Hudson”) and
Brian F. Coleman, residing at 41 Mountainview Avenue, Pearl River, New York
10965 (“Executive”).

 

WHEREAS, Hudson and the Executive previously entered into a Third Amended and
Restated Agreement made as of December 19, 2019 (the “Prior Agreement”) pursuant
to which Executive served as the President and Chief Operating Officer of Hudson
Technologies, Inc., and as an employee of Hudson Technologies Company and Aspen
Refrigerants, Inc. and as the President and Chief Operating Officer of each such
entity;

 

WHEREAS, Executive serves as a member of the Board of Directors of Hudson
Technologies, Inc. (the “Board”);

 

WHEREAS, Executive is employed at Hudson’s Pearl River, New York headquarters
facility;

 

WHEREAS, Hudson desires to retain Executive as President of Hudson Technologies,
Inc. and promote Executive from the position of Chief Operating Officer to the
position of Chief Executive Officer of Hudson Technologies, Inc. and each of its
subsidiaries and to amend and restate the Prior Agreement in connection with
such promotion;

 

WHEREAS, Hudson Technologies Company and Aspen Refrigerants, Inc. are each a
separate, indirect wholly-owned subsidiary of Hudson Technologies, Inc. and each
is made a party to this Agreement for the purpose of implementing the terms of
this Agreement;

 

WHEREAS, Hudson and the Executive acknowledge that, because the Executive’s
duties and responsibilities will bring the Executive into contact with Hudson’s
confidential information, Hudson must ensure that its valuable confidential
information, as well as its customer relationships, are protected and can be
entrusted to the Executive;

 

WHEREAS, Hudson and the Executive acknowledge that the Executive’s talents,
knowledge and services to Hudson are of a special, unique, and extraordinary
character and are of particular and peculiar benefit and importance to Hudson;

 

WHEREAS, Hudson desires to ensure that it will receive the continued dedication,
loyalty and service of, and the availability of objective advice and counsel
from, the Executive, as well as assurances that the Executive will continue to
devote his best efforts to his employment with Hudson and that he will not
solicit other executives or employees of Hudson; and

 

WHEREAS, Hudson and the Executive desire to amend and restate the Prior
Agreement on the terms contained herein.

 



 

 

 

NOW, THEREFORE, in consideration of the continuation of the employment by Hudson
of the Executive, the payments, rights and benefits granted, and the mutual
covenants and conditions contained herein, and for other good and valuable
consideration, receipt of which is hereby acknowledged, it is agreed that the
Prior Agreement is hereby amended and restated as follows:

 

1.                  EMPLOYMENT: Hudson agrees to employ Executive in an
executive capacity, and Executive accepts employment upon the terms and
conditions set forth herein. Executive expressly acknowledges that he was
advised that a condition to Executive’s entering into this Agreement was the
Executive’s agreement to restrictions regarding Confidential Information,
Intellectual Property, Non-Solicitation of Executives, and Covenants Not To
Compete (all set out in more detail below), and that the additional rights and
benefits contained herein constitute new and adequate consideration for this
Agreement. Executive, at the sole discretion of Hudson, may be given different
job titles and responsibilities consistent with the types of titles and
responsibilities that Executive performs as President and Chief Executive
Officer. Unless and until such time as a new agreement or amendment to this
Agreement is executed in writing by Hudson and Executive, this Agreement shall
remain binding upon Executive regardless of the job title or position held by
Executive.

 

2.                  TERM: Subject to the provisions for termination as provided
herein and paragraph “15” below (providing that Executive’s employment shall be
at will), the term of this Agreement shall expire as of June 24, 2022. This
Agreement shall be automatically renewed for successive two (2) year terms
unless either party gives notice of its intention not to renew no less than
ninety (90) days prior to the expiration of the existing term.

 

3.                  COMPENSATION: As compensation for the services to be
rendered by Executive, Hudson agrees to provide Executive with a base salary at
the current annual rate of Four Hundred Seventy-Five Thousand dollars
($475,000), retroactive to April 1, 2020. The Compensation Committee of the
Board shall meet at least annually for the purpose of determining Executive’s
annual base salary based upon the apparent value of his services provided,
however, that Executive’s annual base salary may increase, but not decrease,
during the Term. Upon any such increase, the increased amount shall thereafter
be deemed to be Executive’s annual base salary.

 

In addition, during and after the term of this Agreement, Hudson agrees to pay,
upon receipt of an invoice (grossed up for any taxes owed on such payments as
determined in good faith by Hudson, based upon information provided by
Executive, to be owed on such payment) for life insurance premiums equal to
$71,210 per year for nine years beginning in 2020 (the “Life Insurance Policy
Payments”) provided that Executive maintains the $1,000,000 “Whole Life Legacy
10-Pay” life insurance policy (the “Life Insurance Policy”) purchased by
Executive and upon request of Hudson provides proof that the Life Insurance
Policy remains in effect. Each payment will be made between January 1 and
December 31 of each year beginning in 2020 and ending in 2029, or earlier if
Executive’s employment is terminated earlier for any reason other than
Executive’s death.

 

The payment of the amounts in this paragraph shall constitute full satisfaction
and discharge of Hudson’s obligations under this Agreement but are without
prejudice to Executive’s rights under any Executive bonus or benefit plan
heretofore or hereafter provided by Hudson. Hudson may, but shall not be
obligated to, pay the Executive, in addition to his base salary, a bonus.
Payment of any such bonus, and the amount of any such bonus shall be at the sole
discretion of the Board.

 



 2 

 

 

4.                  DUTIES: Executive shall serve as President and Chief
Executive Officer of Hudson and shall assume such other duties as the Board may
assign as are consistent with and appropriate for Executive’s positions as
President and Chief Executive Officer. In addition, Executive agrees to assume
such other title or titles, if any, as from time to time may be assigned to
Executive by Hudson which are consistent with the types of duties Executive
performs as President and Chief Executive Officer. Executive shall report
directly to the Board. Executive agrees that he will at all times faithfully,
industriously and to the best of his ability, experience and talents, perform
all of the duties that may be required of and from him pursuant to the express
and implicit terms of this Agreement, to the reasonable satisfaction of Hudson.
Such duties shall be rendered at Hudson’s headquarters currently located at
Pearl River, New York and, except as otherwise provided herein, at such other
place or places within or without the State of New York as Hudson shall in good
faith require or as the interest, needs, business, or opportunities of Hudson
shall require.

 

Executive shall devote full, normal and regular business time, attention,
knowledge and skill to the business and interest of Hudson, and Hudson shall be
entitled to all of the benefits, profits or other issue arising from or incident
to all work, services and advice of Executive performed for Hudson. Executive
agrees that while Executive is employed by Hudson, Executive shall not directly
or indirectly in any capacity engage in any business other than Hudson’s
business without Hudson’s prior written consent, which consent will not be
unreasonably withheld provided that such other business (a) is unrelated to the
business of Hudson, (b) will in no way interfere with the performance of
Executive’s duties to Hudson, (c) will not utilize Confidential Information or
Intellectual Property of Hudson or of any client of Hudson, (d) will generally
be conducted at times other than when Executive is required to work for Hudson,
and at places other than Hudson’s business locations or those of Hudson’s
customers, and (e) will not involve Hudson, other executives of Hudson, any
client of Hudson, or any supplier of Hudson, in the conduct or the financing of
Executive’s business, or as customers, suppliers, investors, partners, joint
venturers, or otherwise. Under no circumstances shall Executive render any
services that are competitive with any of Hudson’s business, or that are for any
other person, corporation or other entity that is engaged in any business
competitive with or in the same business as any of Hudson’s business.
Notwithstanding the foregoing, Executive shall have the right to make
investments in businesses which engage in activities other than those engaged in
by Hudson or its subsidiaries and shall be permitted to continue his service as
a volunteer board member for the Rockland Gaelic Athletic Association.

 

5.                  EXPENSES: Executive is authorized to incur reasonable
expenses on behalf of Hudson in performing his duties, including expenses for
general administration of Hudson’s office, travel, transportation,
entertainment, gifts and similar items, which expenses shall be timely paid or
reimbursed to Executive, by Hudson, provided that the Executive furnishes to
Hudson appropriate supporting documentation of such expenses. In addition,
Hudson will reimburse the Executive for all professional fees and expenses for
professional organizations and continued education reasonably incurred by the
Executive and reasonably related to the continued performance of his duties.

 



 3 

 

 

6.                  VACATIONS: Executive shall be entitled to the number of paid
vacation, sick days, personal days and holidays as are specified, established
and set forth in Hudson’s standard policies, provided, however, that Executive
shall be entitled each calendar year to a vacation of no less than twenty-five
(25) weekdays, no two (2) of which need be consecutive. Hudson shall not be
required to compensate Executive for vacation days, sick days or personal days
not taken by the Executive in any given year, and the Executive cannot accrue
and accumulate unused vacation days, sick days or personal days in subsequent
years.

 

7.                  TERMINATION: The following payments and benefits
(hereinafter “Severance Benefits”) will be provided to the Executive by Hudson
in the event of a Termination of Employment (as hereinafter defined):

 

A.                Executive will continue to receive his annual base salary,
based upon his annual base salary as of the date of his Termination of
Employment, for a period of twenty-four (24) months (the “Severance Period”),
with payroll to be made every two (2) weeks, or at such other frequency based
upon Hudson’s normal payroll practice. Hudson shall deduct from Executive’s
continuing payroll all tax withholdings and deductions which Hudson is required
by law to make. Subject to paragraph “7.H.” and paragraph “22” below, the
initial payment shall be made within the forty-five (45) day period following
the Executive’s Termination of Employment and the Executive shall have no right
to designate the taxable year of payment.

 

B.                 Executive will also receive an amount equal to a total of 100
percent of the highest bonus earned (which shall, for the avoidance of doubt,
include any short-term or long-term cash incentive) by the Executive in any
calendar year within the three (3) calendar years immediately preceding the date
of Termination of Employment (the “Bonus”), which amount shall be paid to
Executive in equal installments throughout the Severance Period made every two
(2) weeks, or at such other frequency based upon Hudson’s normal payroll
practice. Hudson shall deduct from this bonus payment all tax withholdings and
deductions which Hudson is required by law to make. Subject to paragraph “7.H.”
and paragraph “22” below, the initial payment shall be made within the
forty-five (45) day period following the Executive’s Termination of Employment
and the Executive shall have no right to designate the taxable year of payment.

 

C.                 Subject to paragraph “7.H.” and paragraph “22” below, within
the forty-five (45) day period following the Executive’s Termination of
Employment, Hudson will pay to the Executive a lump sum payment for the
Executive’s unused vacation for the year in which the Termination of Employment
occurs, equal to the number of pro rata unused vacation days on the date of
Termination of Employment, as determined in accordance with Hudson’s Executive
Vacation Policy, multiplied by the Executive’s daily base salary on the date of
the Termination of Employment. Hudson shall deduct from this payment all normal
tax withholdings and deductions which Hudson is required by law to make. The
Executive shall have no right to designate the taxable year of payment.

 

D.                The Executive’s participation in life, health and dental
insurance, disability insurance, and any other benefits (the “Benefits”)
provided by Hudson to the Executive as of the date of the Termination of
Employment shall be continued, or essentially equivalent benefits provided by
Hudson, for the entire Severance Period or until otherwise terminated by the
Executive, on the same terms, conditions and costs as if the Executive continued
in the employ of Hudson. To the extent Benefits include health and dental
insurance, such Benefits shall be provided as COBRA continuation coverage, and
not in addition to COBRA. Notwithstanding the foregoing, to the extent Benefit
coverages provided to the Executive under this paragraph are taxable to the
Executive, Hudson’s obligation hereunder shall not exceed the applicable dollar
amount under Section 402(g)(1)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”), determined as of the year in which the Executive’s
“Separation of Service” occurs, which is exempt under Treas. Reg. Section
1.409A-1(b)(9)(v)(D)(Limited Payment).

 

 4 

 



E.                 Subject to paragraph “7.H.” and paragraph “22” below, within
the forty-five (45) day period following the Executive’s termination of
employment for any reason other than Executive’s death, whether due to
expiration of the Term, for Good Reason, for Cause, without Cause, for
Disability, or for any other reason , Hudson will pay to Executive a lump sum
payment equal to the amount of the unpaid premiums for the Life Insurance Policy
for the remainder of the original ten (10) year level premium schedule (grossed
up for any taxes determined in good faith by Hudson, based upon information
provided by Executive, to be owed on such payment). For example, if Executive’s
Termination of Employment occurs at a time when five (5) of the ten (10) annual
premium payments have been made in respect of the Life Insurance Policy, then
Hudson will make a lump sum payment equal to $356,050 (i.e., an additional five
(5) annual premiums multiplied by $71,210 annual premium payments) with such
amount grossed up for any taxes determined in good faith by Hudson, based upon
information provided by Executive, to be owed on such payment. The Executive
shall have no right to designate the taxable year of payment.

 

F.                  All stock options, stock appreciation rights, and any
similar rights which the Executive holds on the date of Termination of
Employment shall become fully vested and be exercisable on the date of
Termination of Employment, and shall remain exercisable following the
Termination of Employment until (i) expiration of the Severance Period, (ii)
termination of Severance Benefits pursuant to paragraph “12” below, or (iii)
expiration of the original term of the stock option, stock appreciation right or
similar right, whichever first occurs. No extension of an exercise period under
this Agreement shall extend to a date that would cause a stock option, stock
appreciation right or similar right to be subject to Code Section 409A.

 

G.                For the purposes of this Agreement, the following definitions
will apply:

 

(i)                 “Termination of Employment” shall take place in the event
that the Executive’s employment is terminated (a) by Hudson without Cause (as
hereinafter defined), including for this purpose Hudson’s election not to renew
this Agreement or following a Fundamental Change (including, for the avoidance
of doubt, following Executive’s Disability), (b) on Executive’s death, (c) for
any reason by the Executive within sixty (60) days following a Fundamental
Change (as hereinafter defined), or (d) by the Executive following an event
constituting Good Reason (as hereinafter defined).

 

(ii)              “Cause” shall mean any of: (a) the Executive’s willful and
continued refusal to perform, or the Executive’s willful and continued neglect
of, the substantive duties of his position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud, or other malfeasance, (c) material
nonconformance with Hudson’s standard business practices and policies, including
but not limited to violation of Hudson’s Code of Business Conduct and Ethics or
Hudson’s Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse effect upon the financial condition or business
reputation of Hudson, (e) the Executive’s conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States, or any state thereof, or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs “10” or “11” of this
Agreement, or (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting Good Reason or a Fundamental Change (as
hereinafter defined). Notwithstanding the foregoing, a termination for Cause
shall not be deemed to have occurred with respect to any such breach or material
violation that is reasonably susceptible of cure unless (a) Executive has been
given written notice of Executive’s breach or material violation and at least
thirty (30) days to cure and (b) the breach or material violation remains
uncured at the end of such thirty (30) day period.

 



 5 

 

 

(iii)            “Good Reason” shall mean the occurrence of any of the
following: (a) at any time within a twenty-four (24) month period two (2)
individuals are elected to the Board whose nominations were not approved by the
then sitting members of the Board; (b) the Executive is assigned any duties or
responsibilities, without his consent, that are materially inconsistent with his
position, duties, responsibilities, or status; (c) Hudson requires the
Executive, without his consent, to be based at a location which is more than
fifty (50) miles from Hudson’s corporate headquarters, currently located at One
Blue Hill Plaza, Pearl River, New York 10965; (d) except as provided in
paragraph “7.J.” below, the Executive’s annual base salary is reduced, except to
the extent that the annual base salaries of all Executive Officers (as defined
below) are reduced due to the adverse financial condition of Hudson and further
providing that the Executive’s annual base salary may not be reduced to a level
that is less than ninety percent (90%) of the Executive’s annual base salary as
set forth in paragraph “3” above or his annual base salary in effect for the
calendar year immediately prior to the Termination of Employment, if greater;
(e) the Executive’s benefits are reduced and such reduction results in a
material reduction in the Executive’s total compensation except to the extent
that such reductions are made by Hudson on a company-wide basis and affect all
Executive Officers that participate in such benefits; (f) a change to
Executive’s reporting structure such that Executive no longer reports directly
to the Board, or the Chief Restructuring Officer, if any, no longer reports
directly to Executive; or (g) an order for relief under title 11 of the United
States Code is entered with respect to Hudson or Hudson’s subsidiaries
constituting a material portion of Hudson’s business on a consolidated basis.
Good Reason shall not be deemed to exist unless the Executive’s Termination of
Employment for Good Reason occurs within ninety (90) days following the initial
existence of one of the foregoing conditions, the Executive provides Hudson with
written notice of the existence of such condition(s) within thirty (30) days
after the initial existence of the condition(s) and Hudson fails to remedy the
condition within thirty (30) days after its receipt of such notice. An isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by Hudson within ten (10) days after Hudson’s receipt of notice thereof
given by the Executive shall not constitute Good Reason.

 

(iv)             “Executive Officer(s) shall mean the following: Hudson’s Chief
Operating Officer; Hudson’s Chief Financial Officer; and any other current or
future officer of Hudson Technologies, Inc. that is subject to Section 16(a) of
the Securities Exchange Act of 1934.

 



 6 

 

 

(v)               A “Fundamental Change” shall occur (a) if Hudson (or one or
more of the companies making up Hudson) shall make a general assignment for the
benefit of creditors, or a trustee, receiver or liquidator shall be appointed
for Hudson or Hudson Technologies, Inc. or for a substantial part of its
property; (b) upon commencement of any proceedings by Hudson (or one or more of
the companies making up Hudson) under any bankruptcy, reorganization,
arrangement of debt, insolvency, readjustment of debt, receivership, liquidation
or dissolution law or statute, or the commencement of any such proceedings
without the consent of Hudson (or one or more of the companies making up
Hudson), and such involuntary proceedings shall continue undischarged for a
period of forty-five (45) days; (c) upon the commencement of the dissolution or
liquidation of Hudson (or one or more companies making up Hudson); or a (d) upon
a Change in Control (as hereinafter defined).

 

(vi)             “Change in Control” shall mean the consummation of (a) a sale
or other disposition of all or substantially all of the assets of Hudson; (b) a
merger or consolidation in which Hudson Technologies, Inc. is not the surviving
entity and in which the stockholders of Hudson Technologies, Inc. immediately
prior to such consolidation or merger own less than fifty percent (50%) of the
surviving entity’s voting power immediately after the transaction; (c) a reverse
merger in which Hudson Technologies, Inc. is the surviving entity but the shares
of common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, and in which the stockholders of the Hudson Technologies,
Inc. immediately prior to such reverse merger own less than fifty percent (50%)
of the Hudson Technologies, Inc.’s voting power immediately after the
transaction; (d) a transaction, or series of related transactions, in which any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of a majority of Hudson Technologies, Inc.’s (or one or more companies making up
Hudson) then outstanding voting securities; or (e) Current Directors (as
hereinafter defined) shall cease for any reason to constitute at least a
majority of the members of the board of directors of Hudson (or one or more
companies making up Hudson), as applicable. Notwithstanding the foregoing, a
transaction shall not constitute a Change in Control if its purpose is to (A)
change the jurisdiction of incorporation, or (B) create a holding company that
will be owned in substantially the same proportions by the persons who hold the
Hudson Technologies, Inc.’s securities immediately before such transaction.

 

(vii)          “Current Director” shall mean any member of the board of
directors of Hudson (or one or more companies making up Hudson) as of the date
hereof and any successor of a Current Director whose election, or nomination for
election by the Company’s stockholders, was approved by at least a majority of
the applicable Current Directors then on such board of directors.

 



 7 

 

 

H.                Hudson’s obligation to pay the compensation and to make the
arrangements provided in this paragraph “7” shall be absolute and unconditional
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment or other right which Hudson may have
against the Executive or anyone else; provided, however that as a condition to
payment of amounts under paragraphs 7.A., 7.B., 7.D. and 7.F., within sixty (60)
days of the Executive’s Termination of Employment, the Executive (or in the case
of Executive’s death, Executive’s estate) shall have (i) executed and not
revoked a general release and waiver, in form and substance reasonably
satisfactory to Hudson and the Executive, of all claims relating to the
Executive’s employment by Hudson and the termination of such employment,
including, without limitation, discrimination claims (including without
limitation age discrimination), employment-related tort claims, contract claims
and claims under this Agreement (other than claims with respect to benefits
under any tax-qualified retirement plans or continuation of coverage or benefits
solely as required under ERISA) with such general release and waiver having
become irrevocable, and (ii) executed an agreement expressly acknowledging and
reaffirming the covenants and restrictions contained in paragraphs “10” and “11”
below, and the remedies available to Hudson under paragraph “12” below. In
accordance with paragraph “22” below and notwithstanding the payment periods
stated in paragraph “7” above, if the consideration period (or revocation
period, if applicable) for any general release and waiver extends across two (2)
calendar years, the payments to the Executive of the Severance Benefits shall
begin in the second of the calendar years (with any payments previously due paid
in a lump sum on the first payroll date, or other payment date, in the second
calendar year).

 

I.                    All amounts payable by Hudson pursuant to this paragraph
“7” shall be paid without notice or demand. The Executive shall not be obligated
to seek other employment in mitigation of the amounts payable or arrangements
made pursuant to this paragraph “7” and, except as provided in paragraph “12”
below, the obtaining of any other employment shall not result in a reduction of
Hudson’s obligation to make the payments, benefits and arrangements required to
be made under this paragraph “7”.

 

J.                   Executive expressly acknowledges that a reduction in the
Executive’s annual base salary pursuant to the provisions of paragraph “9” below
shall not constitute “Good Reason” for purposes of this paragraph “7”.

 

8.                  TERMINATION FOR CAUSE: Hudson may at any time terminate the
employment of the Executive for Cause (as defined in paragraph “7” above) upon
five (5) days prior written notice to Executive. If Executive is terminated for
Cause, he shall be entitled to no Severance Benefits and shall be entitled to no
bonus payment that might otherwise be owed to him if he worked for the entire
year. In the event of termination under this paragraph, Hudson shall within
thirty (30) days after the date of notice, pay Executive all amounts which are
then accrued but unpaid, including unpaid vacation as determined in accordance
with Hudson’s’ standard vacation policy as well as a lump sum payment equal to
the unpaid premiums for the Life Insurance Policy for the remainder of the
10-year-period from the date the Life Insurance Policy was purchased (grossed up
for any taxes determined in good faith by Hudson and agreed upon by Executive to
be owed on such payment) (the “Accrued Obligations”). Hudson shall have no
further or additional liability to Executive. For the avoidance of doubt, on the
resignation of Executive (including for this purpose Executive’s election not to
renew this Agreement) other than pursuant to the occurrence of an event
constituting Good Reason or a Fundamental Change, Executive will be entitled to
only the Accrued Obligations and shall not be entitled to Severance benefits or
bonus payment that might otherwise be owed to him if he worked for the entire
year.

 



 8 

 

 

9.                  SICK LEAVE:

 

A.                If with or without reasonable accommodation Executive is
physically or mentally unable to perform his duties, or is otherwise absent for
medical reasons, Hudson shall continue to pay base salary, Life Insurance Policy
Payments and provide benefits to the Executive (“Sick Leave”). However, if a
continuous period of Sick Leave exceeds eight (8) consecutive weeks, Hudson’s
obligation with regard to base salary upon the expiration of the eight (8)
consecutive weeks shall be limited to paying seventy-five percent (75%) of base
salary. If the Executive returns to full service, his full base salary shall be
reinstated to the pre-adjustment amount. As a condition to the receipt of the
foregoing base salary and benefits, the Executive agrees that he shall provide
Hudson such information as Hudson may reasonably request from time to time to
permit Hudson to make a determination that the Executive is entitled to sick pay
under this provision. Hudson shall reduce the amount paid to the Executive
during such Sick Leave by an amount equal to any disability payments or benefits
actually received by Executive under or pursuant to any disability program or
supplemental disability insurance plan(s) provided by Hudson at Hudson’s expense
unless such reduction results in a violation of Code Section 409A.

 

B.                 Notwithstanding the foregoing, Hudson may terminate the
employment of Executive at any time after Executive’s continuous period of Sick
Leave exceeds 120 calendar days. Termination of the Executive after the said 120
calendar period shall not be deemed a Termination for Cause (as defined in
paragraph “7” above) and shall entitle the Executive to receive the payments and
benefits provided by paragraph “7” upon Termination of Employment based upon
Executive’s full base salary, and for purposes of such payments and benefits,
the Severance Period shall be deemed to commence as of the date of the
Termination of Employment resulting under this paragraph “9.B.”.

 

C.                 Notwithstanding anything to the contrary contained herein, in
the event that during the period the Executive is on Sick Leave, and prior to
any Termination of Employment pursuant to paragraph “9.B.”, there is deemed a
“Separation from Service” (as that term is defined in Code Section 409A for
purposes of a permissible payment event), Hudson and the Executive agree that
such Separation of Service shall be treated as a Termination of Employment. Such
termination shall not be deemed a Termination for Cause (as defined in paragraph
“7” above) and shall entitle the Executive to receive the payments and benefits
provided by paragraph “7” upon Termination of Employment based upon Executive’s
full base salary, provided that, for purposes of such payments and benefits, the
Severance Period shall commence as of the date of the Separation from Service as
described in this paragraph “9.C.”, and shall be based upon Executive’s full
base salary.

 

D.                Notwithstanding anything to the contrary contained herein, in
the event that during the period the Executive is on Sick Leave, and prior to
any Termination of Employment pursuant to paragraph “9.B.” or any Separation
from Service pursuant to paragraph “9.C.”, the Executive becomes “Disabled”, (as
defined in Code Section 409A for purposes of a permissible payment event) Hudson
and the Executive agree that the Executive’s Disability shall entitle the
Executive to receive the payments and benefits provided by paragraph “7” upon
Termination of Employment based upon Executive’s full base salary. For purposes
of such payments and benefits, the Severance Period shall commence as of the
date of the Disability as described in this paragraph “9.D.”.

 



 9 

 

 

10.              CONFIDENTIALITY:

 

A.                Executive expressly acknowledges and agrees as follows:

 

(i)                 Hudson expends a significant amount of funds annually on
researching and developing solutions and proprietary techniques related to the
products and services it offers or is seeking to offer, and has developed
substantial confidential, proprietary, and trade secret information, and this
confidential, proprietary and trade secret information, if misused, disclosed,
misappropriated or used by others, would result in irreparable harm to Hudson.

 

(ii)              Hudson’s Confidential Information (as hereinafter defined)
constitutes valuable commercial assets of Hudson and is not readily available to
the general public or any persons not employed by or otherwise not associated in
a position of trust with Hudson. Hudson keeps its Confidential Information
confidential (other than to the extent filings are required for patents) by,
among other things, restricting access to only those who need the information to
perform their Hudson job function and prohibiting the use or disclosure of
Confidential Information to anyone not authorized to receive or use the
Confidential Information.

 

(iii)            Executive’s position with Hudson will continue to provide
Executive with access to or knowledge of Hudson’s Confidential Information.

 

(iv)             Hudson’s Confidential Information will become known to
Executive only as a result of his employment with Hudson. To the extent that
Executive was previously engaged, on his own or with others, in a business that
provided the same or similar services as those provided by Hudson, Executive
further acknowledges that such prior business knowledge and experience, and any
familiarity with entities that are actual or potential customers for the
business, shall not permit or allow Executive to contend that Hudson’s
Confidential Information is not confidential or should not be protected from use
or misappropriation.

 

B.                 In light of the foregoing, Executive acknowledges and agrees
as follows:

 

(i)                 All Confidential Information is the property of Hudson, and
Executive shall not, without the express written consent of Hudson, directly or
indirectly use, disseminate, disclose, or in any way reveal, either during
Executive’s employment or at any time thereafter, all or any part of the
Confidential Information, other than for the purposes authorized by Hudson, or
only for the benefit of Hudson.

 

(ii)              Hudson shall be the sole owner of, and Executive hereby
assigns to Hudson, any and all property rights to all Intellectual Property (as
hereinafter defined) made, conceived, originated, devised, discovered, invented,
or developed before, during or after the term of Executive’s employment with
Hudson, whether or not Executive was involved either alone or with others, if it
was in whole or in part developed during the course of Executive’s employment or
by Executive’s use of any property of Hudson. This ownership provision does not
apply to creations of the Executive which are made in the Executive’s own time,
without the use of any Hudson resources, and which do not relate in any way to
Hudson’s business. Executive agrees to cooperate fully and assist Hudson or its
designee in the performance of any lawful acts that Hudson at its discretion
deems necessary, and to execute and deliver without charge any documents
reasonably required by Hudson, to secure any patent, copyright, trademark, and
other protection for Intellectual Property and improvements thereon, and to
assign to and vest in Hudson the entire interest therein in the United States
and all foreign countries.

 



 10 

 

 

(iii)            Upon request by Hudson at any time, or upon termination of
employment with Hudson, whichever is sooner, Executive shall immediately deliver
to Hudson any and all information and property of Hudson in whatever form it
exists, including but not limited to all Confidential Information and all copies
thereof or materials containing or derived from Confidential Information.

 

C.                 As used in this Agreement, “Confidential Information” means
all information not publicly available (but including information that is
publicly available as a result of a breach by Executive of paragraphs “10” and
“11”) and not generally known or used by Hudson’s competitors, or in the
industry, and which could be harmful to Hudson if disclosed to persons outside
of Hudson and which includes, but is not limited to:

 

(i)                 Intellectual Property (as hereinafter defined);

 

(ii)              Technical information, such as, but not limited to: Hudson’s
plant organization and designs; product formulation, manufacturing, performance
and processing data; and research and development results and plans;

 

(iii)            Product information, such as, but not limited to: non-public
details of Hudson’s products and services, including but not limited to, its
existing refrigerant, decontamination, reclamation and recovery products and
services, as well as those being developed; specialized equipment and training;
product plans, drawings and specifications; and performance capabilities,
strengths and weaknesses;

 

(iv)             Strategic information, such as, but not limited to: Hudson’s
material costs; supplier and vendor information; overhead costs; pricing; profit
margins; banking and financing information; and market penetration initiatives
and strategies;

 

(v)               Organizational information such as, but not limited to:
Hudson’s personnel and salary data; information concerning the utilization of
facilities; merger, acquisition and expansion information; equipment utilization
information; and Hudson manuals, policies and procedures;

 

(vi)             Marketing and sales information, such as, but not limited to:
Hudson’s licensing, marketing and sales techniques and data; customer lists;
customer data, such as, but not limited to, their personnel, project, financial
and account status, individual needs, historical purchases, and contact
information; product development and delivery schedules; market research and
forecasts; and marketing and advertising plans, techniques and budgets; and

 



 11 

 

 

(vii)          Advertising information, such as, but not limited to: Hudson’s
overall marketing policies; the specific advertising programs and strategies
utilized by Hudson; and the success or lack of success of those programs and
strategies.

 

“Confidential Information” does not include general skills, experience or
information that is generally available to the public, other than information
which has become generally available as a result of Executive’s direct or
indirect act or omission. “Confidential Information” also does not include
information regarding Executive’s own pay and benefits, information as to the
terms and conditions of employment, or information that is deemed not
confidential under Section 7 of the National Labor Relations Act. Executive
understands that nothing contained in this Agreement limits Executive’s ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupation Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to Hudson.
This Agreement does not limit Executive’s right to receive an award for
information provided to any Government Agencies.

 

D.                As used in this Agreement, “Intellectual Property” means all
information concerning the evaluation, design, engineering, construction,
marketing, and sales of the products and services provided by Hudson and which
includes, but is not limited to: any and all patents, patents pending;
trademarks, copyrights, and any and all applications for same issued to and/or
applied for by Hudson; any and all technological (including software),
educational, operational, and financial innovations, discoveries, inventions,
designs, and formulae; tests; performance data; process or production methods;
improvements to all such property; and all recorded material defining,
describing, illustrating, or documenting in any fashion, all such property,
whether written or not and regardless of the medium in which the information is
stored or recorded; without regard to whether such property is patentable,
copyrightable, or subject to trade/service mark protection, and without regard
to whether a patent, copyright, or trademark or service mark has been sought or
obtained.

 

E.                 Notwithstanding anything in this Agreement, Executive is
hereby advised that pursuant to the federal Defend Trade Secrets Act: (i) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made (1)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (ii) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order.

 



 12 

 

 

11.              NON-COMPETITION / NON-SOLICITATION:

 

A.                Executive expressly acknowledges and agrees as follows:

 

(i)                 Hudson compensates its employees, among other things, to
develop and to pursue, on Hudson’s behalf, good relationships and goodwill with
all customers and potential customers, whether developed by Executive or others
within the Hudson organization;

 

(ii)              Executive will be exposed to, acquire and develop knowledge of
Confidential Information including, without limitation, Confidential Information
related to Hudson’s customers, operations, and its suppliers;

 

(iii)            Executive is able to be gainfully employed by other employers
in a variety of other industries and businesses that are engaged in businesses
that do not involve and are not competitive with any part of Hudson’s business.

 

B.                 In light of the foregoing, Executive agrees, that while
Executive is employed by Hudson, and continuing until the expiration of the
Covenant Period (as hereinafter defined):

 

(i)                 Executive shall not, within the Restricted Territory (as
hereinafter defined), compete with Hudson, directly or indirectly, whether for
Executive’s own behalf or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business entity, whether for
profit or not-for-profit, by being employed by, participating in, or otherwise
being materially connected in the conduct of any business activity that involves
providing products or services that are like or similar to, or competitive with,
or would replace or be a substitute for, any one or more of the products and
services provided by Hudson (hereinafter “Competitive Products”) if such
employment, participation, or connection involves: (a) responsibilities similar
to responsibilities Executive had or performed for Hudson at any time during the
last eighteen (18) months of Executive’s employment with Hudson; (b) supervision
of employees or other personnel in the provision of Competitive Products; (c)
development or implementation of strategies or methodologies related to the
provision of Competitive Products; (d) marketing or sale of Competitive
Products; or (e) responsibilities in which Executive would utilize or disclose
Confidential Information.

 

(ii)              Executive shall not compete with Hudson, directly or
indirectly, whether for Executive’s own behalf or on behalf of or in conjunction
with any other person, persons, company, partnership, corporation or business
entity, whether for profit or not-for-profit, by calling upon, contacting,
diverting, soliciting, or doing business for or with any “Client” of Hudson (as
hereinafter defined) for the purpose of offering or providing any Competitive
Products.

 

(iii)            Executive shall not directly or indirectly, without the prior
written consent of Hudson, (a) induce, solicit, entice, or encourage any
officer, director, employee or other individual to leave his or her employment
with Hudson, (b) induce, solicit, entice, or encourage any officer, director,
employee or other individual to compete in any way with the products and
services of Hudson, or to violate the terms of any employment, non-competition,
confidentiality or similar agreement with Hudson; or (c) employ, offer to
employ, contract with, offer to contract with, or do business with any officer,
director, employee or other individual who is employed by Hudson.

 



 13 

 

 

C.                 For purposes of this paragraph “11”, the Covenant Period
shall be twenty-four (24) months after the Executive’s last day of active
employment with Hudson, regardless of the reason underlying the termination of
Executive’s employment.

 

D.                Executive acknowledges that many of Hudson’s services are
remedial in nature and, as such, its customers may utilize Hudson’s services on
an infrequent basis over an extended period of time, or following a protracted
sales effort over an extended period of time. Executive also acknowledges that
because of his position, he will likely have knowledge of Hudson’s customers
through access to Confidential Information, whether or not located within the
Restricted Territory (hereinafter defined). Accordingly, for purposes of this
paragraph “11”, the term “Client” shall mean (a) any customer or potential
customer of Hudson upon whom Executive, during the last eighteen (18) months of
Executive’s employment with Hudson, called upon or with whom Executive had any
contact, or as to whom Executive was involved in regard to planning, marketing,
conducting, or overseeing an offer to sell products or perform services; (b) any
customer as to whom Executive assisted in selling products or providing
services, or as to whom Executive was involved in regard to planning, marketing,
conducting, or overseeing the offer to sell products or perform services if the
customer received any products or services from Hudson during the last eighteen
(18) months of Executive’s employment with Hudson; (c) any potential customer of
Hudson whose identity Executive learned during the eighteen (18) months of
Executive’s employment with Hudson or learned from Confidential Information at
any time; or (d) any customer for whom Hudson has provided products or services
to at any time during the thirty-six (36) months preceding the last day of the
Executive’s employment with Hudson and whose identity as a Hudson customer
Executive learned from Confidential Information at any time.

 

E.                 Executive acknowledges that the nature of Hudson’s business
is such that provides its products and services to customers throughout the
United States of America and Puerto Rico. Accordingly, the “Restricted
Territory” includes each and every state of the United States of America
(including the District of Columbia) and Puerto Rico.

 

F.                  In order to assure Hudson of the full twenty-four (24)
months of the Covenant Period within which to protect its goodwill and to
prevent Executive from unfairly benefiting by violations of this paragraph “11”,
the provisions and requirements of this paragraph “11” shall be extended for a
period of time beyond the Covenant Period equal in length to the total length of
time during which Executive is in violation of any one or more provisions of
this paragraph.

 

G.                In the event it is determined by a court of competent
jurisdiction that any provision or portion of a provision of this paragraph “11”
is not enforceable under the law governing this Agreement, the unenforceable
provision or portion thereof may be stricken, and the remainder of the provision
and of this paragraph “11” shall be valid and fully enforceable, in all
respects, as if the provision or portion of a provision deemed unenforceable had
never been part of the Agreement. Further, if any provision of this Agreement is
found to be overbroad or unenforceable, the court or any other authority with
competent jurisdiction is expressly authorized to conform the provision to the
extent necessary to remedy any deficiency and render it valid and enforceable.

 



 14 

 

 

12.              REMEDIES:

 

A.                In the event that the Executive breaches any term or provision
of paragraphs “10” or “11” of this Agreement, Hudson shall be immediately,
permanently and irreparably damaged and shall be entitled, in addition to and
without limiting Hudson’s rights to, any and all other legal and equitable
remedies and damages, (i) to a temporary restraining order ex parte, to a
preliminary injunction, and to a permanent injunction, to restrain Executive’s
actions or the actions of others acting in conjunction with Executive or on
Executive’s behalf, (ii) to terminate all future Severance Benefits through the
remainder of the Severance Period, and (iii) to recover from Executive all
Severance Benefits actually paid to the Executive, including any costs or
expenses actually incurred by Hudson in providing such Severance Benefits.
Executive agrees that Executive will not be damaged by enforcement of this
covenant as Executive can obtain many other types of gainful employment without
violating the provisions of paragraphs “10” or “11”, so that no bond shall be
required, and if the court requires a bond to be posted, it shall not exceed
$500.00.

 

B.                 All of Executive’s covenants and obligations under paragraphs
“10” and “11” of this Agreement shall survive, and shall remain enforceable, for
so long as Executive is employed and after termination of employment for any
reason, and shall survive despite future promotions, raises, changes in position
or compensation, demotions and the execution of new agreements with Hudson, and
shall inure to the benefit of Hudson’s successors and assigns, unless Hudson
executes in writing an agreement expressly terminating the covenants of
paragraphs “10” and “11” of this Agreement.

 

C.                 Hudson and Executive shall each bear and be responsible for
their own attorneys’ fees, expenses and disbursements incurred in any litigation
brought by either party to enforce or interpret any provision contained in
paragraphs “10” or “11” of this Agreement.

 

13.              NOTICES: All notices required or permitted to be given under
this Agreement shall be sufficient if in writing and if sent by certified mail,
return receipt requested, to the Executive at his residence, and to Hudson at
its principal office located at P.O. Box 1541, One Blue Hill Plaza, Pearl River,
New York 10965, attention Chief Financial Officer, or at such other address as
any party specifies by giving proper notice.

 

14.              SUCCESSORS AND ASSIGNS: This Agreement shall be binding upon
and shall inure to the benefit of the Executive and his estate. Neither this
Agreement nor any rights hereunder shall be assignable by the Executive.

 

This Agreement shall be freely assignable by Hudson to, and shall inure to the
benefit of, and be binding upon, any successor corporation or affiliate of a
successor corporation, and all references in this Agreement to Hudson shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of Hudson. As used herein, the term “successor” shall mean
any person, firm, corporation or business entity or affiliate thereof which at
any time, whether by merger, purchase, or otherwise, directly or indirectly
acquires all or substantially all of the assets or the business of Hudson,
including any entity that shall be the surviving corporation in a merger with
Hudson.

 



 15 

 

 

15.              EMPLOYMENT AT WILL; CONSEQUENCES OF TERMINATION:
Notwithstanding paragraph “2” above, Hudson expressly agrees that at all times
Executive’s employment shall be at will and at any time the Executive may resign
or otherwise terminate his or her employment with Hudson, for any reason or for
no reason, subject to the provisions contained herein. Likewise, the Executive
expressly agrees that at any time Hudson may terminate the employment of the
Executive for any reason or for no reason, subject to the provisions contained
herein.

 

16.              INDEMNIFICATION: In the event that any litigation shall be
brought to enforce or interpret any provision contained in paragraphs “7”, “8”,
or “9” of this Agreement, then, provided that the Executive prevails to any
extent, Hudson or any successor corporation shall reimburse or indemnify the
Executive for the Executive’s reasonable attorneys’ fees, expenses and
disbursements incurred in such litigation, including the costs of enforcement.

 

17.              CONTROLLING LAW: This Agreement and all other issues regarding
the employment of the Executive shall be governed by the laws of the State of
New York, without reference to its conflicts of law principles.

 

18.              ENTIRE AGREEMENT: This Agreement represents the entire
agreement and understanding of the parties regarding the employment of the
Executive, and all prior or contemporaneous agreements, representations, or
understandings, including for the avoidance of doubt the Prior Agreement, are
expressly superseded by, and do not survive this Agreement. Executive has not
relied upon any inducement, promise, representation, or assurance, other than
those expressly set out herein. Except as expressly permitted herein, this
Agreement may not be modified or amended except in writing signed by all parties
hereto.

 

19.              WAIVER: The waiver of any breach of any provision of this
Agreement by either party shall not operate or be construed as a subsequent
waiver by either party of any term or condition of this Agreement.

 

20.              HEADINGS: The headings in this Agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

 

21.              SEVERABILITY: The parties intend and agree that each covenant
and condition contained in this Agreement shall be a separate and distinct
covenant. If any provision of this Agreement is found to be invalid, illegal, or
unenforceable, the remaining provisions shall not be affected.

 

22.              COMPLIANCE WITH CODE SECTION 409A:

 

A.                It is the intention of Hudson and the Executive that the
payments, benefits and rights to which the Executive could be entitled pursuant
to this Agreement comply with Code Section 409A, the Treasury regulations and
other guidance promulgated or issued thereunder (collectively for purposes of
this paragraph 22, “Section 409A”), to the extent that the requirements of
Section 409A are applicable thereto, and after application of all available
exemptions, including but not limited to, the “short-term deferral rule” and
“involuntary separation pay plan exception” and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If any provision
of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Section 409A, Hudson shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and
Hudson of the applicable provision shall be maintained, but Hudson shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to Hudson. Hudson shall not have any liability to the Executive
with respect to tax obligations that result from the application of Section 409A
and makes no representation with respect to the tax treatment of the payments
and/or benefits provided under this Agreement. Any provision required for
compliance with Section 409A that is omitted from this Agreement shall be
incorporated herein by reference and shall apply retroactively, if necessary,
and be deemed a part of this Agreement to the same extent as though expressly
set forth herein.

 



 16 

 

 

B.                 With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expense eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of the Executive's taxable
year following the taxable year in which the expense was incurred.

 

C.                 For purposes of applying the provisions of Section 409A to
this Agreement, each separately identified amount to which the Executive is
entitled under this Agreement shall be treated as a separate payment within the
meaning of Section 409A. In addition, to the extent permissible under Section
409A, any series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.

 

D.                Neither Hudson nor the Executive, individually or in
combination, may accelerate any payment or benefit that is subject to Section
409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.
Notwithstanding anything in paragraph “7” above, if the consideration period (or
revocation period, if applicable) for any general release and waiver extends
across two (2) calendar years, the payments to the Executive shall begin in the
second of the calendar years.

 

E.                 If and to the extent required to comply with Section 409A, a
Termination of Employment, as defined above, shall not be deemed to have
occurred for purposes of this Agreement providing for the payment of any amounts
or benefits upon or following a Termination of Employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any provision of this Agreement, references to
Termination of Employment, “termination”, “termination of employment” or like
terms shall mean “Separation from Service”.

 

F.                  If the Executive is deemed on the date of termination of his
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) and using the identification methodology selected by
Hudson from time to time, or if none, the default methodology under Section
409A, then with regard to any payment or the providing of any benefit subject to
this Agreement and to the extent required to be delayed in compliance with
Section 409A(a)(2)(B), and any other payment or the provision of any other
benefit that is required to be delayed in compliance with Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six (6) month period measured from the date of the
Executive’s Separation from Service or (ii) the date of the Executive’s death or
(iii) in the case of Life Insurance Policy Payments, the year payment would have
occurred if Executive had not terminated. Absent such exception, on the first
day of the seventh month following the date of Executive’s Separation from
Service or, if earlier, on the date of his death, all payments delayed pursuant
to this paragraph “22.F.” (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. The determination of whether
the Executive is a “specified employee” shall be made by Hudson in good faith
applying Section 409A.

 

 17 

 

 

 

IN WITNESS THEREOF, the parties have executed this Agreement as of the date
written above.

 

 

  Hudson Technologies, Inc.           By: /s/ Nat Krishnamurti                
Hudson Technologies Company           By: /s/ Nat Krishnamurti                
Aspen Refrigerants, Inc.           By: /s/ Nat Krishnamurti                 /s/
Brian F. Coleman      Brian F. Coleman        

 

 

 

 18 

 

